NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

STEPHANIE R. JONES,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3120

Petition for review of the Merit Systerns Protection
Board in case no. DA0752110468-I-1.

ON MOTION

ORDER

The Department of the Army (Army) moves to reform
the caption to name the Merit Systems Protection Board as
the respondent

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of

 

 

STEPH.ANIE JONES V. MSPB

jurisdiction Thus, the Board is the proper respondent in

this petition for review.
Accordingly,
I'r ls ORI)ERED THAT:

The motion to reform the official caption is granted.
The revised official caption is reflected above. The Board
should calculate its brief due date from the date of filing

of this order.

JUL 1 6 2012

Date

cc: Stephanie J ones

Matthew F. Scarlato, Esq.

Nicole DeCrescenzo, Esq.
s21

FOR THE COURT

/S/ Jan H@rbal;,; n

J an Horbaly
Clerk
|LED
ve,e";;§s§.l*‘.§.§%%f°“
JU|`_ 1 6 2012
JAN HORBALY

CI.ERK